DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed June 7, 2022. Claims 1, 10, 16, 18, and 19 have been amended. Claims 1-20 are pending and are examined below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Examiner notes Applicant has claimed priority to an unusually large number of prior filed provisional applications. Examiner has reviewed several of the prior filed provisional applications and has not been able to find adequate support for the claims in the present application. For example, the recitation “allowable usage level” does not appear in the earliest filed provisional application, U.S. Patent Application No. 62/286017, which only contains one mention of “usage level” in the context of risk assessment (See at least ¶12). Additionally, U.S. Patent Application Nos. 62/287659, 62/302990, 62/303500, 62/312109, 62/349884, and 62/380686 contain single mentions of “usage level” in relation to risk assessment and in some instances in relation to a sensor malfunction. Further review is burdensome given the uncommonly large number of provisional applications and the length of each disclosure. 
Examiner respectfully requests Applicant to provide the corresponding sections of the filed provisional applications which support the present application in terms of priority.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed June 8, 2022 with respect to the previous 35 U.S.C. 102 and 103 rejections have been fully considered.
With respect to the previous 35 U.S.C. 102 rejection of claim 1, Applicant argues the cited art of record, Gordon et al., US 20170106876 A1, hereinafter referred to as Gordon, fails to explicitly disclose all of the features of claim 1 as presently amended, specifically, the one or more allowable usage levels comprising one or more allowable combinations of a usage level for a first autonomous operation feature and a usage level for a second autonomous operation feature, the second autonomous operation feature being different from the first autonomous operation feature.
Examiner respectfully disagrees. Autonomous vehicle control typically includes at least three different autonomous operation features: braking, steering, and acceleration. Gordon determines an allowable usage level by determining whether a driver is qualified to operate a vehicle in a manual mode. When the driver is not qualified, the vehicle limits their allowable usage and does not permit them to control any of the different autonomous features of the vehicle, i.e. braking, steering, and acceleration. Therefore, Gordon meets the broadest reasonable interpretation of the above claim language. 
The same arguments apply to independent claims 10, and 16 because the claims recite nearly identical subject matter but for minor differences.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon et al., US 20170106876 A1, hereinafter referred to as Gordon.
As to claim 1, Gordon discloses a computer-implemented method for controlling usage of autonomous operation features of a vehicle during operation, comprising:
determining, by one or more processors disposed within the vehicle, an identity of a vehicle operator of the vehicle (Identify driver to determine qualifications for operating vehicle – See at least ¶70);
obtaining, by the one or more processors, environmental information regarding an operating environment in which the vehicle is operating (Detect operating environment - See at least ¶50, 53-54);
determining, by the one or more processors, one or more allowable usage levels for one or more of the autonomous operation features of the vehicle based upon the identity of the vehicle operator and the environmental information, the one or more allowable usage levels comprising one or more allowable combinations of a usage level for a first autonomous operation feature and a usage level for a second autonomous operation feature, the second autonomous operation feature being different from the first autonomous operation feature (Determination of which autonomous systems driver may operate, i.e. allowable usage level – See at least ¶3 and Fig. 5; Examiner notes disqualifying the driver from manual mode effectively sets a usage level for a plurality of different autonomous operation features like steering, acceleration, and braking.);
determining, by the one or more processors, whether one or more current usage levels of the autonomous operation features comply with the allowable usage levels (Determine whether driver is allowed to negotiate current conditions, i.e. “allowable usage” – See at least ¶55 and Fig. 5); and
when the current usage levels do not comply with the allowable usage levels:
determining, by the one or more processors, a usage level change associated with at least one of the autonomous operation features based upon the current usage levels and the allowable usage levels (Determine mode switch, i.e. change in usage level – See at least ¶86 and Fig. 5); and
implementing, by the one or more processors, the usage level change (Switch modes – See at least ¶86 and Fig. 5).
	
Examiner notes independent claims 10 and 16 are rejected under the same rationale given above with respect to claim 1 because the claims recite similar limitations with only slight variations.

As to claims 2, 11, and 17, Gordon discloses implementing the usage level change includes adjusting one or more settings of the at least one of the autonomous operation features to implement the usage level change (Switch modes thereby limiting driver’s ability to “use” vehicle – See at least ¶86 and Fig. 5).

As to claim 3, Gordon discloses:
the environmental information includes one or more of the following environmental conditions: time of day, type of roadway, traffic conditions, weather conditions, or construction conditions (Environmental conditions including road conditions – See at least ¶50 and 53); and
obtaining the environmental information includes monitoring, by one or more sensors disposed within the vehicle, at least one environmental condition based upon sensor data generated by the one or more sensors (Sensors for detecting environmental information – See at least ¶50).

As to claims 4, 12, and 18, Gordon discloses collecting, by one or more sensors disposed within the vehicle, sensor data regarding the vehicle operator, wherein the identity of the vehicle operator is determined based upon the collected sensor data (Sensors for monitoring biometrics for identifying a qualified driver – See at least ¶27).

As to claims 5, 13, and 19, Gordon discloses accessing, by the one or more processors, a user profile associated with the vehicle operator based upon the determined identity of the vehicle operator, the user profile storing one or more indicators of allowed vehicle usage for the vehicle operator, wherein the one or more allowable usage levels are determined at least in part based upon the one or more indicators of allowed vehicle usage of the user profile (Driver profile used in determining appropriate control – See at least ¶32-33).

As to claims 6, 14, and 20, Gordon discloses:
monitoring, by the one or more processors using sensor data from one or more sensors disposed within the vehicle, vehicle operator control of the vehicle during operation of the vehicle along a route (Monitor driver state – See at least ¶29);
following operation of the vehicle along the route, determining, by the one or more processors, an adjustment to the one or more indicators of allowed vehicle usage of the user profile based upon the monitored vehicle operator control (Record and store driver state information for historical learning of driver behavior – See at least ¶29);
updating, by the one or more processors, the user profile based upon the determined adjustment (Examiner notes historical learning effectively updates profile for subsequent use – See at least ¶29).

As to claim 7, Gordon discloses monitoring, by the one or more processors, operating data regarding operation of the vehicle by the autonomous operation features of the vehicle, wherein the usage level change is determined at least in part based upon one or more risk levels associated with the operating data (Monitoring of driver state, i.e. “operating data” – See at least ¶20; Confidence level, i.e. “risk” used in subsequent control – See at least ¶32).

As to claims 8, and 15, Gordon discloses whether the one or more current usage levels of the autonomous operation features comply with the allowable usage levels is determined for each of one or more road segments along a route traversed by the vehicle during operation (Disclosed control is responsive to road conditions for road upon which vehicle is travelling, thereby, covering a plurality of road segments – See at least Fig. 2 and ¶52-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., US 20170106876 A1, in view of Montemerlo et al., US 20120083964 A1, hereinafter referred to as Gordon, and Montemerlo, respectively.
As to claim 9, Gordon discloses identifying, using one or more geolocation components within the vehicle, a location of the vehicle; and identifying, by the one or more processors, a current road segment from the plurality of road segments based upon the identified location of the vehicle (Vehicle positioning system determine real-time current location – See at least ¶49).

Gordon fails to explicitly disclose: 
accessing, by the one or more processors, map data containing map information regarding a plurality of road segments, the map information including location data associated with each road segment and an indication of suitability for autonomous operation feature use associated with each road segment; and
wherein the allowable usage levels are determined at least in part based upon the indication of suitability for autonomous operation feature use associated with the current road segment.
	However, Montemerlo teaches:
accessing, by the one or more processors, map data containing map information regarding a plurality of road segments, the map information including location data associated with each road segment and an indication of suitability for autonomous operation feature use associated with each road segment (Map info split into zones indicative of suitability for autonomous operation – See at least ¶45); and
wherein the allowable usage levels are determined at least in part based upon the indication of suitability for autonomous operation feature use associated with the current road segment (User control of vehicle determined based in part on suitability for autonomous operation – See at least ¶45)
Gordon discloses determining an appropriate level of autonomous control of a vehicle based in part on a driver of the vehicle and the surrounding environment. Montemerlo teaches storing map data indicative of whether autonomous or manual control is suitable for given road segments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gordon and include the feature of the claimed determination of allowable usage levels of a vehicle based on map data indicating suitability of autonomous operation, as taught by Montemerlo, to improve determining what level of autonomous control is most appropriate for a given set of conditions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668